DETAILED ACTION

This Office Action is in response to the application filed on 01/15/2021 and provisional oral Election/Restriction on 07/06/2022. Claims 12-22 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, a method for manufacturing a dual conductor laminated substrate, as shown in the method flowchart of Fig. 8 (claims 1-11).
Species 2, a method for manufacturing a dual conductor laminated substrate, as shown in the method flowchart of Fig. 13 (claims 12-22).

The species are independent or distinct because each species represents different method flowchart of the inventions, where applicant admits Figs. 8 and 13 are flowcharts to different methods for fabricating the laminated substrate (the flowchart of Fig. 8 fabricates the laminated substrate of Figs. 1 to 7; the flowchart of Fig. 13 fabricates the laminated substrate of Figs. 9 to 12). Specifically, the resultant structural embodiment of Species 1 (method of flowchart Fig. 8) is different from the resultant structural embodiment of Species 2 (method of flowchart Fig. 13). The following are the resultant structural embodiments differences between the method of Species 1 and the method of Species 2: Species 2 differentiates from Species 1 in that "the 1st laminate includes both 1st insulation layer and the 2nd insulation”; and Species 2 differentiates from Species 1 in that "aligning and attaching the 2nd laminate to the 2nd insulating layer". In addition, these species are not obvious variants of each other based on the current record. (See MPEP 806.04(f)).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic dependent claim.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  it requires different search inquiries (employing different search queries). In addition, the prior art applicable to one species may not be likely applicable to the other species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call (248-641-1600 x-1211) was made to Michael Wiggins (registration 34,754) on 07/05/2022. A provisional election was made without traverse to prosecute the invention of Species 2 (claims 12-22) on the return call (248-212-8185) from Hermant Keskar (registration 61776) on 07/06/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12, 13, 14, 19, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller, JR. et al. (US 2012/0247822 Al and Fuller hereinafter).
Regarding claim 12, Fuller discloses a method for manufacturing a dual conductor laminated substrate (Figs. 1-5 and ¶[0021-0022 & 0024-0026] shows and indicates the method for manufacturing a dual conductor laminated substrate of Fig. 5), comprising: providing a first laminate including a first insulating layer and a first conductive layer (item 20 of Fig. 3 & item 14 of Fig. 2 & items 10, 12 of Figs. 1_4 & item 12 of Fig. 2 and ¶[0021-0022 & 0024-0025] shows and indicates providing a first laminate 10_20-top {coreless member 10 includes a dielectric substrate 12 [indicated ¶[0021-0022 & 0024-0025]] forming copper layer 14 that is patterned to form top circuit trace 20} that includes first insulating layer 10 and first conductive layer 16); defining a first trace pattern including one or more traces in the first laminate (item 20 of Fig. 3 and ¶[0024] shows and indicates where first conductive layer 14 of first laminate 10_20-top is defining first trace pattern 20-top including one or more traces in first laminate 10_20-top); attaching a second insulating layer including one or more access holes to the first laminate (items 22, 23 of Fig. 4 and ¶[0024-0025] shows and indicates attaching second insulating layer 22 {2nd dielectric layer} including one or more access holes 23 {plated through holes} to the first laminate 10_20-top); at least one of depositing and stenciling conductive material in the one or more access holes of the second insulating layer (item 23 of Fig. 4 & item 26 of Figs. 4-5 and ¶[0025-0026] shows and indicates depositing and stenciling conductive material 26 in the access hole 23 {plated through holes} of second insulating layer 22); providing a second laminate including a second conductive layer and a third insulating layer (items 20', 22' of Fig. 5 and ¶[0025-0026] shows and indicates providing second laminate 22'_20' {conductive layer that forms top circuit traces 20' that is formed on the bottom surface of consecutive dielectric layer 22'} including second conductive layer 20'-top-layer and third insulating layer 22'); defining a second trace pattern including one or more traces in the second laminate (item 20' of Fig. 5 and ¶[0026] shows and indicates where second conductive layer 20'-top-layer of second laminate 22'_20' is defining second trace pattern 20'-top including one or more traces in the second laminate 22'_20'); and aligning and attaching the second laminate to the second insulating layer (Fig. 5 and ¶[0021-0022 & 0024-0026] shows aligning and attaching second laminate 22'_20' to second insulating layer 22).

Regarding claim 13, Fuller discloses the method for manufacturing a dual conductor laminated substrate, further comprising at least one of: defining access holes in the first insulating layer; and defining access holes in the third insulating layer (item 13 of Fig. 3 & items 21', 23' of Fig. 5 and ¶[0024-0026] shows and indicates where the method further comprises defining access holes 13 {plated through holes} in first insulating layer 10; and where the method are defining access holes 23' {plated through holes} in third insulating layer 22').

Regarding claim 14, Fuller discloses the method for manufacturing a dual conductor laminated substrate, further comprising at least one of: heating the conductive material to cause the conductive material to flow; and curing the conductive material (Fig. 5 and ¶[0011 & 0025] indicates where the method further comprises heating the conductive material 26 to cause conductive material 26 to flow and subsequently fully cured conductive material 26 during the process circuitization to the final lamination process of laminated substrate 10_20_21_20').

Regarding claim 19, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein at least one of: the access holes in the first insulating layer are laser ablated; and the access holes in the second insulating layer are laser ablated (item 17 of Fig. 2 & Figs. 3-5 and ¶[0023-0026] is understood to indicates that since blind vias 17 is laser ablated {drilled}, then the method further forms the access holes 13 in first insulating layer 10 by laser ablated {drilled} and forms the access holes 23' in second insulating layer 22 by laser ablated {drilled}).

Regarding claim 20, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the first conductive layer and the second conductive layer comprise a material selected from a group consisting of copper and aluminum (Figs. 2_5 and ¶[0022_0024 & 0026] indicates where the method is comprised of first conductive 14 that is comprised of copper material; and since the first conductive 14 is comprised of copper material, then the second conductive layer 20'-top-layer is also comprised of copper material).

Regarding claim 21, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the first insulating layer and the second insulating layer comprise a material selected from a group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), or polyimide (PI) (Figs. 1-2_4 and ¶[0010_0022 & 0025] indicates where the method is comprised of first insulating layer 10 and second insulating layer 22 are comprised of polyimide material).

Regarding claim 22, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the conductive material is selected from a group consisting of solder, conductive ink and conductive adhesive (Figs. 4-5 and ¶[0025] indicates where the method is comprised of conductive material 26 selected of solder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, as detailed in the rejection of claim 12 above, in view of Oh et al. (US 2018/0219294 A1 and Oh hereinafter, cited in the 03/05/2021 IDS), 
Regarding claim 16, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the first trace pattern in the first conductive layer and the second trace pattern in the second conductive layer (Figs. 2-3_5 and ¶[0024 & 0026] shows and indicates where the method has first trace pattern 20-top in the first conductive layer 14 and second trace pattern 20'-top in the second conductive layer 20'-top-layer). 
However, Fuller does not disclose wherein the trace pattern is dry milled.
Oh discloses a dry milled trace pattern (¶[0017] indicates a dry milled trace pattern; therefore, the method for manufacturing a dual conductor laminated substrate of Fuller will have the dry milled first trace pattern in the first conductive layer and the dry milled second trace pattern in the second conductive layer by incorporating the method of forming the trace pattern of Oh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dry milled trace pattern into the method of Fuller. One would have been motivated to take the method for manufacturing a dual conductor laminated substrate of Fuller and have the dry milled trace pattern in order to provide a method that will design a laminated substrates that includes rigid insulations, as indicated by Oh in ¶[0017], in the  method for manufacturing a dual conductor laminated substrate of Fuller.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, as detailed in the rejection of claim 12 above, in view of Lo et al. (US 2015/0054174 A1 and Lo hereinafter, cited in the 01/15/2021 IDS), 
Regarding claim 17, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the access holes in the first conductive layer and the access holes in the second conductive layer (Figs. 3-5 and ¶[0024-0026] shows and indicates where the method has access holes 13 in the first insulation layer 10 and has access holes 23 in the second insulation layer 22). 
However, Fuller does not disclose wherein the hole is dry milled.
Lo discloses a dry milled access hole (¶[0048] indicates a dry milled access hole; therefore, the method for manufacturing a dual conductor laminated substrate of Fuller will have access holes in the first insulating layer that are dry milled; and the access holes in the second insulating layer that are dry milled by incorporating the method of forming access hole of Lo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dry milled access hole into the method of modified Fuller. One would have been motivated to take the method for manufacturing a dual conductor laminated substrate of Fuller and have the dry milled access hole in order to have a selected choice process to form the structural limitation of  access holes indicated by the Applicant in ¶[0054-0055], and have the alternative process to form access holes in laminated substrates, as indicated by Lo in ¶[0048], in the method for manufacturing a dual conductor laminated substrate of Fuller.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller, as detailed in the rejection of claim 12 above, in view of Lo, as evidenced by NPL "Fly Cutting Milling _ pages 1-2_Apr 2015" (NPL "Fly Cutting Milling" hereinafter, cited in the 01/15/2021 IDS).
Regarding claim 18, Fuller discloses the method for manufacturing a dual conductor laminated substrate, wherein the access holes in the first conductive layer and the access holes in the second conductive layer (Figs. 3-5 and ¶[0024-0026] shows and indicates where the method has access holes 13 in the first insulation layer 10 and has access holes 23 in the second insulation layer 22). 
However, Fuller does not disclose wherein the hole is fly cut.
Lo discloses a fly cut access hole (¶[0048] indicates a dry milled access hole, where milled is also fly cut, as evidenced by NPL "Fly Cutting Milling" on page 1; therefore, the method for manufacturing a dual conductor laminated substrate of Fuller will have access holes in the first insulating layer that are fly cut; and the access holes in the second insulating layer that are fly cut by incorporating the method of forming access hole of Lo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fly cut access hole into the method of modified Fuller. One would have been motivated to take the method for manufacturing a dual conductor laminated substrate of Fuller and have the fly cut access hole in order to have a selected choice process to form the structural limitation of access holes indicated by the Applicant in ¶[0054-0055], and have the alternative process to form access holes in laminated substrates, as indicated by Lo in ¶[0048], in the method for manufacturing a dual conductor laminated substrate of Fuller.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to the method for manufacturing a dual conductor laminated substrate, wherein: the first trace pattern defines overhanging portions relative to at least one of the access holes in the second insulating layer; and the conductive material is arranged in the at least one of the access holes between opposite ends of adjacent overhanging portions in the second insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847